        CASE 0:21-cv-00370-NEB-KMM Doc. 18 Filed 03/17/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        DISTRICT COURT OF MINNESOTA

 CHARLES R. BLACKBURN,                          Case No. 0:21-cv-00370-NEB-KMM
 Derivatively on Behalf of Nominal
 Defendant 3M COMPANY,

                     Plaintiff,

              v.
                                                 NOTICE OF WITHDRAWAL AND
 MICHAEL F. ROMAN, et al.,                         SUBSTITUTION OF LOCAL
                                                          COUNSEL
                     Defendants,

              and

 3M COMPANY,

                     Nominal Defendant.

      Pursuant to Rule 83.7(b) of the Local Rules of the United States District Court for

the District of Minnesota, the undersigned attorneys hereby notify the Court and counsel

that plaintiff has retained Seth Leventhal of Leventhal PLLC to substitute as local counsel

for Gustafson Gluek PLLC in this case. Benjamin Isaac Sachs-Michaels and Pavithra

Rajesh of Glancy Prongay & Murray LLP will continue to represent plaintiff.



Dated: March 17, 2021                    By: /s/ Daniel C. Hedlund
                                         GUSTAFSON GLUEK PLLC
                                         Daniel E. Gustafson (#202241)
                                         Daniel C. Hedlund (#258337)
                                         David A. Goodwin (#0386715)
                                         Mary M. Nikolai (#0400354)
                                         Canadian Pacific Plaza
                                         120 South Sixth Street, Suite 2600
                                         Minneapolis, MN 55402
                                         Telephone: (612) 333-8844

                                            1
       CASE 0:21-cv-00370-NEB-KMM Doc. 18 Filed 03/17/21 Page 2 of 2




                                  E-mail: dgustafson@gustafsongluek.com
                                  E-mail: dhedlund@gustafsongluek.com
                                  E-mail: dgoodwin@gustafsongluek.com
                                  E-mail: mnikolai@gustafsongluek.com

                                  Withdrawing Local Counsel


Dated: March 17, 2021             By: /s/ Seth Leventhal
                                  LEVENTHAL PLLC
                                  Seth Leventhal (#263357)
                                  4406 W. 42nd Street
                                  Edina, MN 55416
                                  Telephone: 612-234-7349
                                  Fax: 612-437-4980
                                  E-mail: seth@leventhalpllc.com

                                  New Local Counsel

                                  Benjamin I. Sachs-Michaels
                                  GLANCY PRONGAY & MURRAY LLP
                                  712 Fifth Avenue
                                  New York, New York 10019Notic
                                  Telephone: (212) 935-7400
                                  E-mail: bsachsmichaels@glancylaw.com

                                  Robert V. Prongay
                                  Pavithra Rajesh
                                  GLANCY PRONGAY & MURRAY LLP
                                  1925 Century Park East, Suite 2100
                                  Los Angeles, California 90067
                                  Telephone: (310) 201-9150
                                  E-mail: rprongay@glancylaw.com

                                  Alfred G. Yates, Jr.
                                  LAW OFFICE OF ALFRED G. YATES, JR.
                                  1575 McFarland Road, Suite 305
                                  Pittsburgh, Pennsylvania 15216
                                  Telephone: (412) 391-5164

                                  Additional Counsel for Plaintiff



                                    2
